COOK, Judge
(dissenting):
Paragraph 153a, Manual for Courts-Martial, United States, 1969 (Revised edition) (as changed through Change 2, effective November 3, 1977), in effect at the time of appellant’s trial, provided that “a conviction cannot be based upon uncorroborated testimony given by an alleged victim in a trial for a sexual offense ... if ... the testimony is self-contradictory, uncertain, or improbable.” Accordingly, the military judge instructed the members “that a conviction for the offense alleged, that being indecent acts unbecoming an officer, cannot be based on the uncorroborated testimony of the alleged victim if that testimony is self-contradictory, uncertain, or improbable.” Thus far it would have appeared that the military judge was on fairly solid grounds. However, my Brothers apparently conclude that the evidence of corroboration, i.e., Mr. Ide’s testimony, was improperly before the court-martial. 18 M.J. 55, 66. Therefore they apparently believe appellant should have received an instruction to the effect “that if the mem*68bers considered ... [the victim’s] testimony to be ‘self-contradictory, uncertain, or improbable,’ they must acquit.” Id. at 66. The instruction actually given by the military judge, on the other hand, left open the possibility of a conviction, even if the victim’s testimony was “self-contradictory, uncertain, or improbable,” as long as the members believed her testimony had been corroborated.1
Turning to the question of whether there was corroborating evidence which could properly be before the court, I note that “corroborate” is defined as “[t]o strengthen; to add weight or credibility to a thing by additional and confirming facts or evidence.” Black’s Law Dictionary 311 (5th ed. 1979). The Manual for Courts-Martial teaches that:
In a prosecution for a sexual offense in which an alleged victim of either sex has testified that consent was lacking, evidence that the alleged victim made a complaint of the offense within a reasonable time after its commission is admissible for the purpose of corroborating the testimony of the victim, and this is so whether or not lack of consent is an element of the offense and even if the credibility of the victim has not been directly attacked.
Para. 142c (emphasis added). Thus, it appears the testimony of a victim can be “corroboratfed]” — or “strengthened]” — by evidence that a complaint was made “within a reasonable time.”
Must this “fresh complaint” qualify as an exception to the hearsay rule? Evidently not — for hearsay is “[a] statement which is offered in evidence to prove the truth of the matters stated therein, but which was not made by the author when a witness before the court at the hearing in which it is so offered.” Para. 139a, Manual, supra. However, evidence of “fresh complaint,” as we have just seen, can be offered merely for the purpose of demonstrating that a complaint was made.2 See also DA Pamphlet 27-2, Analysis of Contents, Manual for Courts-Martial, United States, 1969, Revised edition, para. 142c. Therefore, United States v. Thompson, 3 M.J. 168 (C.M.A. 1977), is wrong to the extent it holds that
fresh complaint must consist of the victim of an alleged sex offense having communicated his or her complaint to the witness while in a state of shock, outrage, agony and resentment-the adrenergic circumstances which prompted the report.
Id. at 170 (footnote omitted).3 There is, it turns out, no requirement that fresh complaint also qualify as a spontaneous exclamation or any other exception to the hearsay rule. Cf para. 1426, Manual, supra.
Just how “fresh” must such a complaint be? Professor Wigmore explains:
Under the early rule of hue-and-cry, it was necessary that there should have been fresh complaint; and this notion has been perpetuated in the statement, usual in enunciating the modern rule, that the complaint must have been recent, in order that the fact of it may be admitted.
A few courts have applied this notion practically in their rulings, by excluding complaints made after a certain length of time. But, if it be considered that the purpose of the evidence is merely to negative the supposed silence of the woman, it is perceived that the fact of complaint at any time should be received. After a long delay, to be sure, the fact is of trifling weight, but it negatives silence, nevertheless, and the accompanying cir*69cumstances must determine how far the delay has been successfully explained away.
4 Wigmore, Evidence § 1135(A)(1)(d) (Chadbourn rev. 1972) (footnotes omitted).
In addition, a succinct recitation of the various theories for admitting evidence of complaint of crime appears in Annot., 19 A.L.R.2d 579 (1951):
To avoid any confusion, it should be noted at this time that there are three distinct theories upon which evidence of complaints by a victim of rape may be received in evidence: (1) to show that a complaint was made, for the purpose of negativing the supposed inconsistency of silence; (2) to corroborate the victim’s testimony if she was impeached as a witness; (3) as spontaneous or res gestae declarations. The distinction is important, for under the first two theories the victim must have been a witness and the details of the complaint may not be admissible, whereas under the third theory the victim need not be a witness and the details are admissible.
[W]ith regard to the admissibility of a complaint under the corroboration theory, it should be noted that some courts have excluded evidence of complaints made any considerable length of time after the commission of the offense, in the absence of such excuse for the delay as the law recognizes. Other authorities hold that mere lapse of time will not exclude evidence of the complaint, but is a circumstance for the consideration of the jury. Still others take the view that the question of time rests in the discretion of the trial court. 44 Am Jur, Rape § 86.
Id. at 581-82 (footnote omitted). See also Wigmore, supra, § 1134.
Obviously the President, in paragraph 153a, Manual, supra, has, at a minimum, accepted the corroboration theory for admitting evidence of complaint of a sex crime, and he has established that only complaints made “within a reasonable time” after commission of the offense will be admitted. Para. 142c, Manual, supra. Exactly what constitutes “a reasonable time” is unspecified. Presumably some measure of discretion is involved.
Several questions are then presented. The first is, did the victim here actually lodge a complaint? To answer that, let us consider her responses to trial counsel on direct examination:
Q: Did you report this immediately?
A: No.
Q: Why not?
A: I was scared, confused. I was hoping that if I tried to pass it off and forget about it and he would too.
Q: Did you ever report it?
A: Yes.
Q: Why?
A: I reported it the day he called me up for a luncheon date and I just knew that he did this, I had to do something to stop the situation.
According to Chief Ide, the recipient of the report:
A: [S]he came to my office during my lunch hour and asked to just talk.
Q: What was the subject of the conversation?
DC: Objection, Your Honor, hearsay.
MJ: Objection is overruled.
A: The conversation — the first conversation started that she had problems, emotional problems, she’d just like to talk with me about it, if I didn’t mind interrupting my lunch hour, and I said if you don’t mind my eating my sandwich, go ahead. So, she started talking about, in general, that she had been having problems in this section. And I said, well I didn’t understand all that. Then, that lead into — she said, well, really what it comes down to is I don’t know how to discuss a problem with my husband. And I said, well, go ahead, if you feel that I can help you. She says, well, a man has made a pass at me. Well, that’s not a bit unusual, I said, I’m sure you *70had several. She said, well, I don’t mean passes like the GIs here in the office do, or just a verbal pass. She said, one of the men had put their hands on me.
In short, the victim sought out a superior warrant officer and reported the incident to him in order to forestall further uninvited advances on the part of appellant. If this was not a complaint, I do not know what is.
The second question is, was the complaint made “within a reasonable time”? Here the military judge and the court members, in their discretion, could have considered: that the victim was a relatively low-ranking enlisted woman, living in a male-officer-dominated society; that any complaint she might have had against appellant would have involved an allegation against a male officer of considerably superior rank to her, without benefit of a witness; that she expressed concern about what her husband might do to appellant if he learned of the incident; that she expressed apprehension that a report of the incident might affect her own marital relations; that she was a friend of appellant’s wife and felt sorry for her; and that it was the threat of further advances by appellant that finally induced her to report the incident. In my opinion, these factors are sufficient to explain her initial hesitation and the ensuing complaint. Under the circumstances, I cannot conclude, as a matter of law, as my Brothers apparently have, that the complaint was not made “within a' reasonable time.” Accordingly, in my opinion, Mr. Ide’s testimony properly could have been placed before the court-martial. The next question is, was it properly so placed?
My Brothers evidently conclude that the military judge abdicated his responsibility to determine the admissibility of the complaint evidence. This is what the military judge told counsel:
MJ: As to the motion concerning suppression of the statements that are made by Specialist Anso as to complaints, I’m not going to suppress those, I’m not going to grant that motion, however; the court will be instructed on the question, they determine whether or not a fresh complaint was made.
DC: But Your Honor, it would clearly be hearsay.
MJ: Well, it would be hearsay — they’ll be so instructed that they have to disregard it if they determine it was not a fresh complaint under the circumstances. I’m not going to allow things that come in — ah—statements made by her to other females in the barracks, I don’t know what you intend to introduce on this. It appears from reading the pretrial advice that you might be intending to introduce a statement made to Mr. Ide?
TC: Ide. Yes, sir.
MJ: Is that the only thing you have in mind?
TC: Yes, sir.
MJ: Well, I’m not going to suppress that statement even though it was made two weeks after — I’m not going — I wouldn’t suppress it.
DC: If Mr. Ide testified, what he would testify would be hearsay.
MJ: Well, it’s hearsay and a fresh complaint is, of course, and the court members are instructed that it’s not a matter that they may use to determine facts in the case, it’s merely corroboration, you read that instruction on fresh complaint? ******
MJ: My ruling is that I will allow evidence of complaints of the alleged incident to other people under the theory it constitutes, or might constitute fresh complaint.
I construe the foregoing to indicate nothing more than that the military judge determined that the evidence of fresh complaint met the threshold requirements for admissibility and warranted him in sending it to the court members with appropriate instructions. In this, I see no indication that *71the military judge abdicated his responsibility, nor do I believe he abused his discretion. See United States v. Duff, 707 F.2d 1315, 1318-19 (11th Cir. 1983); United States v. Kearney, 560 F.2d 1358, 1369 (9th Cir.), cert. denied, 434 U.S. 971, 98 S.Ct. 522, 54 L.Ed.2d 460 (1977).
The instructions to the court members were:
Now, you are advised that a fresh complaint is one that is made within a reasonably short time after the event occurs considering all of the circumstances. For example: a person in a state of shock, surprise, or excitement might not reasonably be expected to complain until after the effects of such state have worn off.
Now, there is evidence, of course, of a delay of the alleged victim to make known the alleged offense against her, after her first reasonable opportunity under the circumstances. This delay is a proper factor for your consideration and it may seriously affect the credit to be given to Specialist Anso’s testimony. Indeed, the failure to complain promptly may under the circumstances justify an inference against the sincerity of the complaint and against the reliability and the trustworthiness of the alleged victim’s testimony. It is for you as members of the court to determine whether or not under the circumstances of this particular case the report to Mr. Ide did constitute a fresh complaint.
(Emphasis added.)
In other words, it was for the court members to decide whether the report to Mr. Ide was “made within a reasonably short time after the event ... considering all of the circumstances.” If the report was not made “within a reasonable time,” the members could consider that fact as reflecting adversely on the victim’s credibility. Again, I perceive no error. Who but the court members are better suited to make such determinations?
For the foregoing reasons, I would affirm the decision of the United States Army Court of Military Review.

. Of course it is entirely possible that the court members thought that the victim's testimony was not "self-contradictory, uncertain, or improbable” and, thus, not in need of corroboration. Unfortunately, we have no way of knowing whether they did or not.


. Note that the military judge instructed the members, "Now, on the question of corroboration, evidence of fresh complaint or lack thereof is admitted solely for its bearing, if any, on the credibility of the complaining witness, that being Specialist Anso.”


. For this reason I am undisturbed that the military judge "turn[ed] Thompson upside down,” 18 M.J. at 67—it needed it.